DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 6-15 are pending in the application. 
Applicant’s amendment to the claims, filed on March 22, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, filed on March 22, 2021 in response to the non-final rejection mailed on December 23. 2020 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 6, 2020.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 and 15 recite the limitation "the host organism".  There is insufficient antecedent basis for this limitation in the claim. The applicant may consider an amendment to change the dependency of claims 14 and 15 from claim 8 to claim 13.

Claim Rejections - 35 USC § 103
Claims 8-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoelke et al. (WO 2010/105820 A1; cited on Form PTO-892 mailed on May 14, 2020; hereafter “Hoelke”).
The claims are drawn to a kit of parts comprising in a sealed compartment a lyophilizate of a recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5.
Regarding claims 8 and 10, the reference of Hoelke discloses a lyophilizate comprising one or more proteolytic enzymes with collagenase activity and a neutral protease (claims 1 and 6). Hoelke discloses a kit comprising package material and one or more containers containing the solid composition of claim 6 (claim 37), wherein the one or more containers are sealed (claim 38). Regarding a neutral protease, Hoelke discloses the neutral protease Dispase® (p. 2, line 22; p. 3, lines 12 and 18). 
Hoelke does not disclose a recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5. However, according to the instant specification, the neutral protease from Bacillus polymyxa (or Paenibacillus polymyxa) is also known as Dispase® (p. 1, lines 13-14 and lines 21-22) and comprises the amino acid sequence of SEQ ID NO: 5. In view of the evidence of record, Dispase®, i.e., the neutral protease from Bacillus polymyxa, comprises “the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5”, and the recited “recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5” is considered to be structurally and functionally the same as the Dispase® of Hoelke. Since the Office does not have the facilities for examining and comparing applicants’ neutral protease with the neutral protease of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the neutral protease of the prior art does not possess the same material structural and functional characteristics of the recited neutral protease). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Regarding claim 9, as noted above, Hoelke discloses the kit comprises one or more than one sealed containers and when there is more than one sealed container, e.g., one additional sealed container, the additional sealed container, which is separate from the first sealed container, contains a lyophilizate comprising collagenase. This disclosure satisfies the limitations of claim 9.
Regarding claim 12, Hoelke discloses the lyophilizates known to the art comprise a collagenase enzyme and one or more further protease, such as thermolysin and dispase (p. 3, lines 16-18). 
Regarding claim 11, as noted above, Hoelke discloses the kit comprises one or more than one sealed containers. When Hoelke’s lyophilizate comprises a collagenase, and Dispase® according to Hoelke’s disclosure at p. 3, lines 16-18 and p. 10, lines 29 and 30, and when there is more than one sealed container, e.g., one additional sealed container, the additional sealed container, which is separate from the first sealed container, contains a lyophilizate comprising thermolysin. This disclosure satisfies the limitations of claim 11.
Regarding claims 13-15, the recitation of “the recombinant neutral protease is produced by…” in claim 13 is interpreted as a product-by-process limitation (see MPEP 2113). According to MPEP 2113, “’[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’" As such, claims 13-15 are not considered to structurally and or functionally further limit the recombinant neutral protease recited in claim 8 and, as described above, the “recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5” in claim 8 is considered to be structurally and functionally the same as the Dispase® of Hoelke.
In view of the disclosures of Hoelke, it would have been obvious to one of ordinary skill in the art before the effective filing date to make a kit comprising a lyophilizate of a collagenase, thermolysin, and Dispase® in one or more sealed containers. One would have been motivated to and would have had a reasonable expectation of success to make a kit comprising a lyophilizate of a collagenase, thermolysin, and Dispase® in one or more sealed containers because Hoelke taught a kit comprising a lyophilizate of a collagenase and a neutral protease in one or more sealed containers, Hoelke taught Dispase® is a neutral protease, and Hoelke taught 

RESPONSE TO REMARKS: The applicant argues that while Hoelke discloses Dispase® in the context of a discussion of Liberase® enzymes, the neutral protease disclosed in the solid composition of Hoelke is preferably thermolysin. The applicant argues Hoelke’s disclosures at pp. 11 and 12 are directed to a process of preparing a solid composition comprising thermolysin. According to the applicant, without impermissible hindsight, one reading Hoelke would not have been motivated to substitute thermolysin with a recombinant neutral protease comprising amino acid sequence of position 289 to position 592 of SEQ ID NO:5 as the neutral protease in its solid compositions.
The applicant’s argument is not found persuasive. As described above, in view of the preponderance of the evidence, Dispase® as disclosed by Hoelke is the same as “a recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5” in claim 8. The applicant has provided no evidence to the contrary. 
The issue is whether or not Hoelke teaches and/or suggests a lyophilizate comprising Dispase® as a neutral protease. The examiner acknowledges Hoelke’s disclosure that a neutral protease is preferably thermolysin from Bacillus thermoproteolyticus (p. 4, lines 23 and 24). However, according to MPEP 2123, “[a] reference may be relied upon for all that it would have reasonably suggested to one 
The applicant further argues that even if one replaced thermolysin with Dispase®, one would have understood and that the term “Dispase®” is a functional designation for neutral proteases obtainable from Paenibacillus polymyxa strains. According to the applicant, there are a multitude of P. polymyxa strains available and there are differences in amino acid sequences from different strains, citing to the sequence from P. polymyxa strain 72 (the Takekawa sequence) and the sequence from P. polymyxa strain ATCC 21993 as described at the paragraph bridging pp. 3-4 of the specification and compared in FIG. 1. The applicant argues that there is nothing in Hoelke to suggest replacing thermolysin with a Dispase® including the amino acid sequence of position 289 to position 592 of SEQ ID NO:5 as is required in Applicant's claimed invention.
The applicant’s argument is not found persuasive. The examiner acknowledges the existence of multiple strains of P. polymyxa. However, according to the specification, SEQ ID NO: 5 corresponds to an amino acid sequence of the neutral protease Dispase® from P. polymyxa strain ATCC 21993, and as taught by Green et al. (US Patent 4,304,866; cited on the IDS filed on May 14, 2020), “[t]he neutral protease Dispase is described in U.S. Pat. No. 3,930,954 issued to Irie. Therein, it is stated that this enzyme is produced by a strain of Bacillus polymyxa deposited at American Type Culture Collection under accession number ATCC 21993” (column 3, lines 12-16). 
The examiner further acknowledges the applicant’s noted differences between the neutral protease sequences of Takekawa and P. polymyxa strain ATCC 21993. However, contrary to the applicant’s position that “there are differences in amino acid sequences from different strains”, the instant specification attributes these sequence differences to cloning artifacts due to passage of the P. polymyxa DNA in an E. coli host (specification at p. 11, lines 12-16). 
In this case, the applicant has presented no evidence that the Dispase® of Hoelke does not comprise the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5. Contrary to the applicant’s position, the preponderance of the evidence supports the positon that the neutral protease Dispase® of Hoelke comprises the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5. For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. 
Regarding claims 13-15, the applicant argues that the process steps recited in these claims lead to a structural (sequence) difference in the recited protease and a higher purity, and that it would not have been obvious for the skilled person to use exactly the claimed sequence.
The applicant’s argument is not found persuasive. As noted above, the recitation of “the recombinant neutral protease is produced by…” in claim 13 is interpreted as a product-by-process limitation (see MPEP 2113). According to MPEP 2113, “’[t]he patentability of a product does not depend on its method of production. If the product in .

Claims 8 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson et al. (US 2006/0269527; cited on the IDS filed on March 15, 2019; hereafter “Nilsson”) in view of Puig et al. (US 3,133,001; cited on Form PTO-892 mailed on May 14, 2020; hereafter “Puig”). 
The claims are drawn to a kit of parts comprising in a sealed compartment a lyophilizate of a recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5.
Regarding claims 8 and 13-15, the reference of Nilsson discloses that Dispase® or neutral protease is produced by Bacillus polymyxa and is typically supplied as a lyophilized product (paragraph [0086]). 
The differences between Nilsson and the claimed invention are:
1) Nilsson does not disclose the lyophilized Dispase® is in a sealed container as recited in claim 8; and 

Regarding difference 1), the reference of Puig teaches lyophilization of an enzyme in a vial and hermetically sealing the vial for storage (column 2, lines 66-70). 
Regarding difference 2), according to the instant specification, the neutral protease from Bacillus polymyxa (or Paenibacillus polymyxa) is also known as Dispase® (p. 1, lines 13-14 and lines 21-22) and comprises the amino acid sequence of SEQ ID NO: 5. 
Regarding claims 13-15, the recitation of “the recombinant neutral protease is produced by…” in claim 13 is interpreted as a product-by-process limitation (see MPEP 2113). According to MPEP 2113, “’[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’" As such, claims 13-15 are not considered to structurally and or functionally further limit the recombinant neutral protease recited in claim 8 and, as described above, the “recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5” in claim 8 is considered to be structurally and functionally the same as the Dispase® of Hoelke.
In view of the evidence of record, Dispase®, i.e., the neutral protease from Bacillus polymyxa, comprises “an amino acid sequence of position 289 to position 592 of SEQ ID NO: 5”, and the recited “recombinant neutral protease comprising an amino acid sequence of position 289 to position 592 of SEQ ID NO: 5” is structurally and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nilsson and Puig for a lyophilized Dispase® in a sealed vial, which is interpreted as being encompassed by the “kit of parts” of claim 8. One would have been motivated to and would have had a reasonable expectation of success to make a lyophilized Dispase® in a sealed vial because Nilsson taught Dispase® is supplied as a lyophilized product and Puig taught a method for enzyme lyophilization in a vial followed by sealing the vial. Therefore, the kit of parts of claim 8 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues that without impermissible hindsight, there would have been no reason to substitute a recombinant neutral protease comprising amino acid sequence of position 289 to position 592 of SEQ ID NO: 5 for collagenase. The applicant argues that at best, the native Dispase® may be optionally selected to be included within the composition, however, without impermissible hindsight, there would have been no reason to substitute the native 
The applicant’s argument is not found persuasive. As described above, in view of the preponderance of the evidence, Dispase® as disclosed by Nilsson is encompassed by “a recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5” in claim 8. The applicant has provided no evidence to the contrary. 
The applicant has mischaracterized the obviousness rationale as requiring a substitution of collagenase with Dispase® or a substitution of Dispase® with a recombinant neutral protease comprising amino acid sequence of position 289 to position 592 of SEQ ID NO: 5. However, the obviousness rationale is based on Nilsson’s disclosure that Dispase® is a lyophilized product and Puig’s teaching that lyophilized enzymes are contained in a sealed vial and, in view of the combined teachings, one having recognized that the lyophilized Dispase® product of Nilsson would have been within a sealed vial. The obviousness rationale is not based on a substitution of collagenase with Dispase® because Nilsson’s lyophilized Dispase® product already comprises lyophilized Dispase®. Also, the obviousness rationale is not based on a substitution of Dispase® with a recombinant neutral protease comprising amino acid sequence of position 289 to position 592 of SEQ ID NO:5 because, as described above, Nilsson’s Dispase® is encompassed by “a recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5” in claim 8. 
prima facie obvious to one of ordinary skill in the art at the time of the invention. 

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson (supra) in view of Puig (supra) as applied to claim 8 and further in view of Hoelke (supra) and Mistry et al. (US 2005/0054098 A1; cited on the IDS filed on March 30, 2020; hereafter “Mistry”). 
Claim 9 is drawn to the kit according to claim 8, further comprising in a separate sealed compartment a lyophilized collagenase. 
Claim 10 is drawn to the kit according to claim 8, wherein the sealed compartment comprises a blend of a collagenase with the recombinant neutral protease.
Claim 11 is drawn to the kit according to claim 8, further comprising in a separate sealed compartment a lyophilized thermolysin. 
Claim 12 is drawn to the kit according to claim 8, wherein the sealed compartment comprises a blend of a thermolysin with the recombinant neutral protease.
The relevant teachings of Nilsson and Puig as applied to claim 8 are set forth above. 
The combination of Nilsson and Puig does not teach a combination of lyophilized Dispase® and lyophilized collagenase or thermolysin as recited in claims 9-12. 
Regarding a lyophilizate of Dispase® and a collagenase, the reference of Hoelke discloses a solid composition comprising one or more proteolytic enzymes with 
Regarding a lyophilizate of Dispase® and a thermolysin, Hoelke discloses lyophilizates known to the art comprise a collagenase enzyme and one or more further proteases, such as thermolysin and dispase (p. 3, lines 16-18). Also, the reference of Mistry discloses an enzyme composition comprising collagenase, Dispase®, and thermolysin (paragraph [0024] and claims 1 and 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nilsson, Puig, Hoelke, and Mistry to make a kit comprising a lyophilizate of a collagenase, thermolysin, and Dispase® in one or more sealed containers. When there is more than one sealed container, e.g., one additional sealed container, the additional sealed container, which is separate from the first sealed container, contains a lyophilizate comprising collagenase and thermolysin, which satisfies the limitations of claims 9 and 11. One would have been motivated to and would have had a reasonable expectation of success to make a kit comprising a lyophilizate of a collagenase, thermolysin, and Dispase® in one or more sealed containers because Hoelke taught a kit comprising a lyophilizate of a collagenase and a neutral protease in one or more sealed containers, Hoelke taught Dispase® is a neutral protease, Hoelke and Mistry taught compositions comprising a collagenase, thermolysin, and Dispase; and Hoelke taught known lyophilizates comprise a 

RESPONSE TO REMARKS: The applicant argues that Mistry fails to overcome the shortcomings of Nilsson, Puig, and Hoelke. 
The applicant’s argument is not found persuasive. The applicant’s arguments addressing Hoelke and the combination of Nilsson and Puig are set forth above and for the reasons set forth above, it is the examiner’s position that, in view of the combined teachings of Nilsson, Puig, Hoelke, and Mistry, the kit of claims 9-12 would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. 

Claim Rejections - 35 USC § 101
Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim 8 is drawn to a kit of parts comprising in a sealed compartment a lyophilizate of a recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5.

Claim 10 is drawn to the kit according to claim 8, wherein the sealed compartment comprises a blend of a collagenase with the recombinant neutral protease.
Claim 11 is drawn to the kit according to claim 8, further comprising in a separate sealed compartment a lyophilized thermolysin. 
Claim 12 is drawn to the kit according to claim 8, wherein the sealed compartment comprises a blend of a thermolysin with the recombinant neutral protease.
Claim 13 is drawn to the kit according to claim 8, wherein the recombinant neutral protease is produced by transforming a host organism with an expression vector encoding the neutral protease comprising the amino acid sequence of SEQ ID NO: 5, and wherein the host organism is a gram-positive prokaryotic species.
Claim 14 is drawn to the kit according to claim 8, wherein the host organism is of the species Bacillus amyloliquefaciens.
Claim 15 is drawn to the kit according to claim 8, wherein the host organism is deficient of an extracellular protease selected from Npr and Apr.
Claim 8 requires two components – a sealed compartment and, within the sealed compartment, a lyophilizate of a recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5. 
Regarding the term “recombinant” with respect to “neutral protease…” in claim 8, the term “recombinant” is interpreted as a “product-by-process” limitation, i.e., the recited neutral protease is produced recombinantly. However, there is no evidence of 
Regarding the term “lyophilizate”, there is no evidence of record that the recited “lyophilizate of a recombinant neutral protease…” is markedly different from a corresponding naturally occurring neutral protease and it was well-known in the prior art that lyophilized enzymes can be stored in sealed containers with full recovery of enzyme activity after lyophilization (see, e.g., Puig, supra, particularly column 1).  
Regarding the recitation of “sealed compartment”, the recited “sealed compartment” is not considered to be an additional element that amounts to significantly more than the neutral protease itself. As such, the claimed kit of parts is not considered to integrate the neutral protease into a practical application and the kit of parts of claim 8 is considered to be directed to a judicial exception. 
Regarding claims 13-15, the recitation of “the recombinant neutral protease is produced by…” in claim 13 is interpreted as a product-by-process limitation (see MPEP 2113). According to MPEP 2113, “’[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’" As such, claims 13-15 are not considered to structurally and or functionally distinguish the recited neutral protease from a neutral protease in its natural state, i.e., the recited neutral protease is not markedly different from a corresponding naturally-occurring neutral protease. 
Given a broadest reasonable interpretation, the kit of parts of claim 8 does not include an additional element or elements that are sufficient to amount to significantly 
Regarding claims 9-12, the kits of parts of these claims are considered to encompass a combination of a naturally occurring neutral protease and either of a naturally occurring collagenase or a naturally occurring thermolysin. There is no indication in the specification that a combination of a naturally occurring neutral protease and either of a naturally occurring collagenase or a naturally occurring thermolysin has any characteristics (structural, functional, or otherwise) that are different from the individual neutral protease and collagenase or thermolysin as they occur in nature. 
Thus, the claimed kit of parts of claims 8-12 does not have markedly different characteristics from what occurs in nature, and is considered to be a “product of nature” exception. Accordingly, the kit of parts of claims 8-12 is directed to a judicial exception. Because the claims do not include any additional features that could add significantly more to the exceptions, the claims do not qualify as eligible subject matter.

RESPONSE TO REMARKS: The applicant argues that the claimed kit provides more than the naturally found neutral protease itself. According to the applicant, the claims, as a whole, recite something significantly different from the natural principle itself and include elements in addition to the natural principle that amount to a practical application of the natural principle. The applicant points to the factor of (a) the claim is a product claim reciting something that initially appears to be a natural product, but after 
The applicant’s argument is not found persuasive. The issue is whether or not the recombinant neutral protease in lyophilized form and in combination with a sealed compartment are markedly different characteristics. To be eligible, the claimed product must be both non-naturally occurring and markedly different from naturally occurring products. Regarding “lyophilizate”, as noted above, the reference of Puig discloses that full recovery of enzyme activity can be obtained after lyophilization therefore indicating that the structure and function of the lyophilizate of a recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5 is not markedly different from what exists in nature. Regarding “sealed compartment”, as noted above, the recited “sealed compartment” is not considered to be an additional element that amounts to significantly more than the neutral protease itself. Regarding claims 13-15, patent eligibility requires more than the hand of man. To be eligible, the recited product must be both non-naturally occurring and markedly different from naturally occurring products. In this case, the recitation of “recombinant” and the 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent 10,889,809 B2 (cited on Form PTO-892) in view of Puig (supra). 
In the interest of clarity, it is noted that a provisional rejection based on the same claims of application 16/700,268 was raised in the prior Office action. The ‘268 application has issued as U.S. Patent 10,889,809 after the mailing of the prior Office action and the rejection is no longer a provisional rejection. 
Claim 8 of this application is drawn to a kit of parts comprising in a sealed compartment a lyophilizate of a recombinant neutral protease comprising the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5.
Claim 9 of this application is drawn to the kit according to claim 8, further comprising in a separate sealed compartment a lyophilized collagenase. 
Claim 10 of this application is drawn to the kit according to claim 8, wherein the sealed compartment comprises a blend of a collagenase with the recombinant neutral protease.
Claim 11 of this application is drawn to the kit according to claim 8, further comprising in a separate sealed compartment a lyophilized thermolysin. 

Claim 13 of this application is drawn to the kit according to claim 8, wherein the recombinant neutral protease is produced by transforming a host organism with an expression vector encoding the neutral protease comprising the amino acid sequence of SEQ ID NO: 5, and wherein the host organism is a gram-positive prokaryotic species.
Claim 14 of this application is drawn to the kit according to claim 8, wherein the host organism is of the species Bacillus amyloliquefaciens.
Claim 15 of this application is drawn to the kit according to claim 8, wherein the host organism is deficient of an extracellular protease selected from Npr and Apr.
Regarding claim 8 of this application, claim 1 of the patent recites a method that uses a recombinant neutral protease consisting of the amino acid sequence of position 289 to position 592 of SEQ ID NO: 5 to proteolytically degrade a tissue source. 
Regarding claim 9 of this application, claim 4 of the reference application recites additionally using a collagenase to degrade the tissue source. 
Regarding claim 10 of this application, claim 5 of the reference application recites the collagenase is blended with the recombinant neutral protease. 
Regarding claim 11 of this application, claim 6 of the reference application recites additionally using a thermolysin to degrade the tissue source. 
Regarding claim 12 of this application, claim 7 of the reference application recites the thermolysin is blended with the recombinant neutral protease. 

The difference between the claims of this application and the claims of the patent is that the claims of the patent do not recite a kit of parts comprising in a sealed compartment a lyophilizate of the recited recombinant neutral protease, collagenase, and thermolysin.
The reference of Puig teaches that it is well known that enzymes deteriorate quite rapidly when stored at room temperature (column 1, lines 13-15). Puig teaches a method of producing stabilized enzymes by lyophilization, which may be stored in sealed containers for months without any loss of activity (column 1, lines 39-53). Puig teaches lyophilization of an enzyme in a vial and hermetically sealing the vial for storage (column 2, lines 66-70). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art for a lyophilizate of each of the recited enzymes or enzyme blends of the patent for use in the claimed method of the patent. One would have been motivated to and would have had a reasonable expectation of success to make a lyophilizate of the recited enzymes of the claims of the patent because Puig taught enzymes deteriorate 

RESPONSE TO REMARKS: The applicant states this rejection will be addressed once all other rejections are overcome and holds this rejection in abeyance until the instant claims and/or claims 1 and 4-7 of Application No. 16/700,268 are found patentable over the prior art. The applicant’s statement is acknowledged.

Conclusion
	Status of the claims:
Claims 6-15 are pending.
Claims 6 and 7 are withdrawn from further consideration.
Claims 8-15 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656